DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 2, 4-13, 15-20 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by French et al [US 6,308,565]
Claim 2.  An article of apparel, comprising: a fabric configured to conform to a body of a wearer (the clothing of his/her or player 36, see Figs. 2, 23, col. 9, lines 40-40-65);
a plurality of ultrasonic positioning sensors secured with respect to the fabric at a first set of predetermined locations, each of the ultrasonic positioning sensors configured to emit a sound wave configured to be detected by other ones of the plurality of ultrasonic positioning sensors and output an electronic signal indicative of having emitted or detected a sound wave (the ultrasonic sensors 14, 16 comprises a multiple emitting elements may be used around the user/player’s waist for tracking the orientation of the player’s body as well as his/her position, see Figs. 2, 23, col. 9, lines 40-61, col. 10, lines 4-17); and
a plurality of feedback devices secured with respect to the fabric, each of the feedback devices configured to output a feedback signal configured to be detectable by the 
wherein a processor is configured to: determine positional values of the plurality of ultrasonic positioning sensors based, at least in part, on electronic signals output by the plurality of ultrasonic positioning sensors; and
cause at least one of the plurality of feedback devices to output the feedback signal based, at least in part, on the positional values as determined and a performance metric for a physical activity performed by the wearer (the display means feedback of bilateral performance movement positions and activities of a player/user 36 on the screen video monitor 28, see Fig. 2, col. 6, lines 30-53, col. 8, lines 33-52).

Claim 4.  The article of apparel of claim 2, wherein the first set of predetermined locations comprise a left shoulder, a right shoulder, a left arm, a right arm, a left side, and a right side (the orientation posture movement of user/player’s performance including upper arms, lower arms, hands, legs, feet, hips, wrists, twist/torque of the player’s body, see Fig. 23, col. 19, lines 25-26, col. 23, lines 16-23, col. 35, lines 50-67, col. 36, lines 1-50).

Claim 5.  The article of apparel of clam 2, wherein the positional values include a distance between a pair of the plurality of ultrasonic positioning sensors (the multiple reflecting or emitting ultrasonic sensor elements worn around the player’s waist such as the pair of laterally spaced wireless optical/ultrasonic sensors 14, 16, to provide relative 

Claim 6.  The article of apparel of claim 2, wherein each one of the plurality of feedback devices comprises at least one tactile stimulus generator configured to output the feedback signal that is detectable by the wearer (the feedback tactile, see col. 36, lines 52-55).

Claim 7.  The article of apparel of claim 2, wherein the performance metric comprises at least one target value indicative of a desired distance between two or more of the plurality of positioning sensors (the feedback of desired dynamic posture of a player 36 according to targeted ranges, see col. 18, lines 1-35).

Claim 8.  The article of apparel of claim 2, further comprising a respiration sensor, wherein the processor is further configured to cause at least some of the plurality of feedback devices to output the feedback signal based, at least in part, on respiration information from the respiration sensor (as cited in respect to claim 2 above, and 

Claim 9.  A method, comprising: determining, with a processor, positional values of a plurality of ultrasonic sensors secured with respect to a fabric at a first set of predetermined locations, the determining based at least in part on electronic signals output by the plurality of ultrasonic sensors, wherein the fabric is configured to conform to a body of a wearer; and causing at least some of a plurality of feedback devices secured with respect to the fabric to output a feedback signal based, at least in part, on the positional values as determined and a physical activity performance metric for the wearer (as cited in respect to the apparatus claim 2 above).

Claim 10.  The method of claim 9, wherein the first set of predetermined locations comprise a left shoulder, a right shoulder, a left arm, a right arm, a left side, and a right side (as cited in respect to the apparatus claim 4 above).

Claim 11.  The method of clam 9, wherein the positional values include a distance between a pair of the plurality of ultrasonic sensors (as cited in respect to the apparatus claim 5 above).

Claim 12.  The method of claim 9, wherein each of the plurality of feedback devices comprises a tactile stimulus generator (as cited in respect to the apparatus 6 above).



Claim 15.  The method of claim 9, wherein causing at least some of a plurality of feedback devices to output the feedback signal includes outputting the feedback signal based, at least in part, on a signal from the respiration sensor secured with respect to the fabric (as cited in respect to the apparatus claim 8 above).

Claim 16.   A system, comprising: a plurality of ultrasonic positioning sensors secured with respect to a wearable article at a first set of predetermined locations, each of the ultrasonic positioning sensors configured to emit a sound wave configured to be detected by other ones of the plurality of ultrasonic positioning sensors and output an electronic signal indicative of having emitted or detected a sound wave; and
a plurality of feedback devices configured to output a feedback signal configured to be detectable by a wearer of the garment; and a processor is configured to:
determine positional values of the plurality of ultrasonic positioning sensors based, at least in part, on electronic signals output by the sensors; and cause at least one of the plurality of feedback devices to output the feedback signal based, at least in part, on the positional values as determined and a performance metric for a physical activity performed by the wearer (as cited in respect to the apparatus claim 2 above, wherein 

Claim 17.  The system of claim 16, wherein the first set of predetermined locations comprise a left shoulder, a right shoulder, a left arm, a right arm, a left side, and a right side (as cited in respect to the apparatus claim 4 above).

Claim 18.  The system of clam 16, wherein the positional values include a distance between a pair of the plurality of ultrasonic positioning sensors (as cited in respect to the apparatus claim 5 above).

Claim 19.  The system of claim 16, wherein each one of the plurality of feedback devices comprises at least one tactile stimulator (as cited in respect to the apparatus claim 6 above).

Claim 20.  The system of claim 16, further comprising the wearable article, wherein the
wearable article comprises a first portion that is configured to conform to a body of the wearer, and wherein at least some of the ultrasonic positioning sensors are coupled to the first portion of the wearable article (as cited in respect to the apparatus claim 2 above, and wherein the ultrasonic sensors are attached to the clothing at the waist or upper arms or hips of a player 36, see Fig. 23, col. 36, lines 18-25).

Conclusion
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   The prior art fails to teaching and/or suggesting of the article of apparel comprising the performance metric includes a performance fingerprint that includes historical information about the physical activity by the wearer.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Unuma et al discloses the method, an apparatus and a system for automatically recognizing motions and actions of moving objects such as humans, animals and machines. Measuring instruments are attached to an object under observation to measure a status change entailing the object's motion or action and to issue a signal denoting the measurements. A characteristic quantity extraction unit extracts a characteristic quantity from the measurement signal received which represents the motion or action currently performed by the object under observation. A signal processing unit for motion/action recognition correlates the extracted characteristic quantity with reference data in a database containing previously acquired characteristic quantities of motions and actions. The motion or action represented by the characteristic quantity with the highest degree of correlation is recognized and output.
[US 6,571,193]
Amsbury et al discloses the system for monitoring movement of a user while performing an exercise includes a position monitor, a receiver, and a display generator. 
Rast discloses the system pertains generally to generating user-oriented forms of biofeedback for consumer-based athletic equipment and more particularly to a sparring apparatus which generates audio in response to strike "damage", an apparatus for attachment to swinging forms of athletic equipment that generates audio in response to patterns of motion, and a strength training apparatus that generates tactile, visual, and audio feedback in response to workout repetitions.	[US 2003/0216228]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
01/19/2022